Citation Nr: 0513642	
Decision Date: 05/19/05    Archive Date: 06/01/05

DOCKET NO.  04-02 187	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been received to 
reopen a previously disallowed claim of entitlement to 
service connection for diabetes mellitus.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

J. L. Tiedeman
INTRODUCTION

The veteran served on active duty from September 1972 to 
October 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions rendered by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran is not shown to have obsessional rituals, 
illogical, obscure, or irrelevant speech, near continuous 
panic attacks, an inability to function independently, 
disorientation, or to be neglectful of his personal hygiene.  

2.  In a February 2000 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
diabetes mellitus; the veteran did not perfect an appeal.

3.  Evidence associated with the record since the February 
2000 decision, including outpatient treatment records and 
Social Security Administration (SSA) records, is new, but not 
material in that it does not raise a reasonable possibility 
of substantiating the claim of entitlement to service 
connection for diabetes mellitus.

4.  The veteran has two service-connected disabilities: PTSD, 
currently evaluated at 50 percent disabling, and a 
noncompensable scar of the face.

5.  The veteran maintains that he has not worked full-time 
since the 1988, and has some college education.  He has 
experience primarily as a construction worker and as a 
mechanic.

6.  The veteran's service-connected disabilities do not 
render it impossible for the average person to follow a 
substantially gainful occupation or render him unable to 
secure or follow a substantially gainful occupation 
consistent with his occupational experience and education. 


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.126, 4.130, 
Diagnostic Codes (DCs) 9440, 9411 (2004).

2.  The evidence received since the RO's last final denial 
does not serve to reopen a claim for service connection for 
diabetes mellitus.  38 U.S.C.A. §§ 5103(a), 5103A, 5108, 7105 
(West 2002); 38 C.F.R. § 3.156 (2004).

3.  The criteria for the assignment of a TDIU due to service-
connected disabilities have not been met.  38 U.S.C.A. §§ 
1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.321, 
3.340, 3.341, 4.16 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA.  There was a significant change in the law on November 
9, 2000, at which time the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  Regulations implementing the VCAA are found 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

VA must notify the veteran of evidence and information 
necessary to substantiate his claims and inform him whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this regard, the veteran was notified of the evidence and 
information necessary to substantiate his claims in the 
rating decisions dated in May 2003 and March 2004; the 
statements of the case dated in January 2004 and August 2004; 
and the letters dated in August 2002, August 2003, and 
January 2004.  These documents included a summary of the 
evidence in the case; citation to pertinent laws and 
regulations; and a discussion of how they affect the 
decision.  The RO explained why the evidence was insufficient 
under applicable law and regulations to grant the benefits 
sought.

VCAA notice must (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request the claimant 
to provide any evidence in his or her possession that 
pertains to the claim.  The aforementioned letters 
specifically invited the veteran to give VA any additional 
evidence he had regarding the issues on appeal. 

All the VCAA requires is that the duty to notify be 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996);  see also 
38 C.F.R. § 20.1102 (harmless error).  Here, because each of 
the content requirements of a VCAA notice has been fully 
satisfied, any error in not providing a single notice to the 
veteran covering all content requirements is harmless error.  

In claims for disability compensation the VCAA duty to assist 
requires VA provide medical examinations or obtain medical 
opinions when necessary for an adequate decision.  VA medical 
examinations regarding the severity of the veteran's PTSD 
have been obtained in this case.  The available medical 
evidence is sufficient for an adequate determination with 
respect to all of the issues on appeal.  Further, the veteran 
has not identified any outstanding medical records.  
Therefore, the Board finds the duty to assist and duty to 
notify provisions of the VCAA as to the issues addressed in 
this decision have been fulfilled.  

A VCAA notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (AOJ).  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement in the case was harmless error.  While the notice 
provided to the veteran was not given prior to the first AOJ 
adjudication of the claims, the notice was provided by the 
AOJ prior to the transfer and certification of the veteran's 
case to the Board and notice complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The issues 
on appeal were re-adjudicated and a supplemental statement of 
the case was provided to the veteran.  The veteran has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Therefore, to decide the appeal would not be prejudicial 
error.  See VAOPGCPREC 7-2004 (July 16, 2004).

I.	Entitlement to an Evaluation in Excess of 50 Percent for 
PTSD.

The Board notes that disability evaluations are determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  

However, the Board will consider only those factors contained 
wholly in the rating criteria.  See Massey v. Brown, 7 Vet. 
App. 204, 208 (1994).  Where there is a question as to which 
of two evaluations shall be applied, the higher evaluations 
will be assigned if the disability more closely approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran.  38 
C.F.R. § 4.3. 

When rating the veteran's service-connected disability, the 
entire medical history must be borne in mind.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In a claim for a greater 
original rating after an initial award of service connection, 
all of the evidence submitted in support of the veteran's 
claim is to be considered.  In initial rating cases, as here, 
separate ratings can be assigned for separate periods of time 
based on the facts found, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999); 38 
C.F.R. § 4.2.

The Board notes that the applicable rating criteria for 
mental disorders, 38 C.F.R. § 4.125 et seq., was amended 
effective November 7, 1996.  See 61 Fed. Reg. 52,695 (Oct. 8, 
1996) (codified at 38 C.F.R. § 4.125).  Because the veteran 
filed his claim for PTSD in 2002, only the new regulations 
are applicable in this situation.  See VAOPGCPREC 7-2003; 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

Diagnostic Code 9411 sets forth the criteria for evaluating 
PTSD using DC 9440.  Under the amended psychiatric 
regulations, a 50 percent evaluation (the current rating) 
will be assigned for PTSD which produces occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as:  flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted when occupational and 
social impairment is present with deficiencies in most areas, 
such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as:  suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and an inability to establish and maintain 
effective relationships.  

Finally, a 100 percent evaluation is warranted for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.

After reviewing the evidence on file, the Board concludes 
that an evaluation in excess of 50 percent for the veteran's 
service-connected PTSD is not in order at any time during the 
appellate period.  First, the VA contract examination report, 
dated in February 2003, reflects no obsessional rituals, no 
illogical, obscure or irrelevant speech, no near-continuous 
panic attacks or depression affecting the ability to 
function, no impaired impulse control, no disorientation, and 
no neglect of personal hygiene.  Further, the veteran denied 
suicidal and homicidal ideation.  The examiner concluded that 
the Global Assessment of Functioning (GAF) associated with 
the PTSD was equal to 60.

The Diagnostic and Statistical Manual for Mental Disorders, 
4th ed. (1994) provides that a GAF score represents the 
psychological, social and occupational functioning on a 
hypothetical continuum of mental health-illness.  The scale 
provides that a score between 51-60 reflects moderate 
symptoms (e.g., flat affect and circumstantial speech, 
occasional panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co-workers).  A rating in excess of 
50 percent rating for PTSD requires more than moderate 
symptoms or moderate difficulty in social and occupational 
functioning.

In addition, the Board is persuaded that a higher evaluation 
is not warranted at this time because, although the veteran 
reported flashbacks, nightmares, sleep disturbances, and 
feelings of rage, he stated that his "general relationships 
with other people [have] been all right."  Moreover, the 
veteran indicated that his two children were "still in his 
life," and that he had done "well overall" with co-workers 
and supervisors.  In January 2004, the veteran was described 
as alert, oriented, attentive, and cooperative.  His thought 
processes appeared grossly organized and goal-directed.  For 
those reasons, the Board finds that the clinical evidence of 
record does not support an evaluation in excess of 50 percent 
for PTSD.

A 70 percent evaluation would only be in order for symptoms 
such as suicidal ideation, obsessional rituals which 
interfered with routine activities, illogical, obscure, or 
irrelevant speech, near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively, impaired impulse control, 
spatial disorientation, neglect of personal appearance and 
hygiene, and an inability to establish and maintain effective 
relationships.  Although the record clearly demonstrates that 
the veteran experiences certain occupational and social 
impairment with deficiencies in several areas, including 
nightmares, anxiety, and stress, etc., it does not rise to 
the level of a 70 percent psychiatric disability.

The Board has considered the veteran's written statements 
that his PTSD is worse than currently evaluated.  His 
statements are probative of symptomatology.  However, as 
noted, disability ratings are made by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity as determined by the clinical evidence of 
record.  The Board finds that the medical findings, which 
directly address the criteria under which the service-
connected disability is evaluated, more probative than the 
subjective evidence of an increased disability.

The Board finds that, during all relevant periods, the 
disability picture is not so exceptional or unusual as to 
warrant an evaluation on an extraschedular basis.  For 
example, it has not been shown that the veteran's PTSD has 
resulted in frequent hospitalizations or caused a marked 
interference in his employment.  The Board is therefore not 
required to refer this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).

II.	Whether New and Material Evidence Has Been Received to 
Reopen a Previously Disallowed Claim of Entitlement to 
Service Connection for Diabetes Mellitus.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108.  Reopening a claim for 
service connection which has been previously and finally 
disallowed requires that new and material evidence be 
presented or secured since the last final disallowance of 
that claim.  Evans v. Brown, 9 Vet. App. 273, 285 (1996); see 
Graves v. Brown, 8 Vet. App. 522, 524 (1996).

The Board must determine whether the evidence presented or 
secured since the prior final disallowance of the claim is 
new and material and, if the evidence is new and material, 
the claim must be reopened and the former disposition 
reviewed based on all the evidence of record to determine the 
outcome of the claim on the merits.  Evans, 9 Vet. App. at 
283; Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board notes that 38 C.F.R. § 3.156(a), which defined 
"new and material" evidence, was amended in August 2001.  
The amendment is applicable to claims filed on or after 
August 29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
The amendment is applicable in this case because the veteran 
filed his claim to reopen in June 2003.

The amended version of 38 C.F.R. § 3.156(a) provides as 
follows:

A claimant may reopen a finally 
adjudicated claim by submitting new 
and material evidence.  New 
evidence means existing evidence 
not previously submitted to agency 
decision makers.  Material evidence 
means existing evidence that, by 
itself or when considered with 
previous evidence of record, 
relates to an unestablished fact 
necessary to substantiate the 
claim.  New and material evidence 
can be neither cumulative nor 
redundant of the evidence of record 
at the time of the last prior final 
denial of the claim sought to be 
reopened, and must raise a 
reasonable possibility of 
substantiating the claim.

38 C.F.R. § 3.156(a).  In determining whether evidence is new 
and material, the "credibility of the evidence is to be 
presumed."  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In February 2000, the RO denied the veteran's claim of 
entitlement to service connection for diabetes mellitus.  The 
veteran did not perfect an appeal of the February 2000 
decision, and it became final.  38 U.S.C.A. § 7105(c).

Relevant evidence of record at the time of the February 2000 
RO decision consisted of the veteran's service medical 
records, dated from September 1972 to October 1975; VA 
treatment records, dated from July 1995 to December 1999; and 
statements from the veteran.  The RO concluded that this 
evidence did not reflect that there was any relationship 
between the veteran's diabetes mellitus and military service, 
to include exposure to Agent Orange.

The matter under consideration in this case is whether new 
and material evidence has been presented sufficient to reopen 
the veteran's claim of entitlement to service connection for 
diabetes mellitus.  For the veteran's claim to be reopened, 
evidence must have been presented, or secured, since the 
February 2000 RO decision which is relevant to, and probative 
of, the question of whether this disorder was incurred in or 
aggravated during his period of active duty.

The evidence submitted since the February 2000 rating 
decision consists of the veteran's SSA records, which reflect 
a diagnosis of diabetes mellitus.  While this evidence was 
not previously of record, it does not relate to an 
unestablished fact necessary to substantiate the claim - 
whether the veteran's diabetes mellitus was incurred in or as 
a result of service - and thus does not raise a reasonable 
possibility of substantiating the claim.  

In addition, VA outpatient treatment records dated from 1998 
were associated with the claims file.  While showing 
treatment for, among other things, diabetes mellitus, the 
records do not address the critical issue of whether diabetes 
mellitus is related to military service.  As such, they do 
not support the claim to reopen.  There is simply no 
competent medical evidence of record which suggests a medical 
nexus between the veteran's current complaints and military 
service.  Accordingly, the claim for service connection for 
diabetes mellitus is not reopened.

The Board has also considered the various written statements 
submitted by the veteran.  His assertions that diabetes 
mellitus is related to active duty is the same argument that 
he has maintained all along and it does not contribute to a 
more complete picture of the circumstances surrounding the 
origin of his claimed condition.  His statements are 
essentially a repetition of his previous assertions that were 
before the RO and are basically cumulative and not new.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).  

In addition, the lay statements concerning the onset of any 
such condition are not competent evidence.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992); see also Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995) (a layperson is generally 
not capable of opining on matters requiring medical 
knowledge, such as the condition causing the symptoms).  
Accordingly, the RO's decision denying service connection is 
final and the veteran's claim to reopen must be denied.

III.	Entitlement to TDIU.

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340.  Total 
disability ratings for compensation may be assigned, where 
the schedular rating is less than total, when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and that, 
if there are two or more service-connected disabilities, at 
least one must be rated at 40 percent or more and the 
combined rating must be 70 percent or more.  38 C.F.R. § 
4.16(a). 

Service connection is currently in effect for PTSD, evaluated 
as 50 percent disabling, and for a noncompensable scar of the 
face.  Given the foregoing, the veteran does not meet the 
minimum schedular requirements for a TDIU.  38 C.F.R. § 
4.16(a).  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ , 3.321, 4.16(b).  It is the established policy of 
VA that all veterans who are unable to secure and follow a 
substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  For 
VA purposes, the term "unemployability" is synonymous with 
an inability to secure and follow a substantially gainful 
occupation.  VAOPGPREC 75-91, 57 Fed. Reg. 2317 (1992).  
Factors such as employment history, as well as educational 
and vocational attainments, are for consideration.  

For a veteran to prevail on a claim for a total compensation 
rating based on individual unemployability on an 
extraschedular basis, the record must reflect some factor 
which takes the case outside the norm.  The sole fact that a 
claimant is unemployed or has difficulty obtaining employment 
is not enough.  A disability rating in itself is recognition 
that the impairment makes it difficult to obtain or keep 
employment, but the ultimate question is whether the veteran 
is capable of performing the physical and mental acts 
required by employment, not whether he can find employment.  
Van Hoose v. Brown, 4 Vet. App. 361 (1993).

At the time of the veteran's February 2003 VA examination, 
the veteran reported that, following school, he did 
construction work for a major construction company.  He also 
worked for seven years at a nuclear power plant.  He reported 
having done construction work until 1989.  He reported that 
he developed bladder cancer in 1985.

A review of the veteran's claim for TDIU, received in June 
2003, shows that he reported that he had not worked since 
1988, and that he had experience in restaurant management, as 
an iron worker, and as a mechanic.  With regard to his 
education, the veteran reported having a GED and some 
college.  In August 1989, the SSA found the veteran disabled, 
with a primary diagnosis of paranoid chronic schizophrenia 
and a secondary diagnosis of transitional cell carcinoma, 
post-operative status.  

Although the veteran has been treated for service-connected 
PTSD, the evidence does not show that the veteran is 
incapable of performing the physical and mental acts required 
by employment due to this disorder.  While it appears that he 
is on regular psychiatric medication, he needs follow-up 
evaluation by the mental health clinic only twice a year or 
so.  Moreover, his psychiatric symptoms have been described 
as being under good control, his mental health evaluations 
have shown him to be alert, oriented, and cooperative, and it 
has been noted that he interacts well with his family and 
others.

The Board therefore concludes that the preponderance of the 
evidence is against the claim that the veteran is currently 
precluded from engaging in substantial gainful employment 
solely by reason of his service-connected disabilities.  
Entitlement to TDIU is thus not established under 38 C.F.R. § 
4.16(b).

The fact that the veteran is unemployed is not enough.  The 
threshold question is whether his service-connected 
disorders, without regard to any nonservice-connected 
disorders or advancing age, make him incapable of performing 
the acts required by employment.  See Van Hoose v. Brown, 4 
Vet. App. 361 (1993).  He has not presented, nor has the 
Board found, circumstances that place this veteran in a 
different position than other veterans rated 50 percent 
disabling with PTSD and 0 percent disabling for residual 
scarring.  For a veteran to prevail on a claim based on 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such veteran.  See 38 C.F.R. §§ 4.1, 4.15 (2004); Van Hoose 
v. Brown, 4 Vet. App. 361 (1993).  

The Board emphasizes that a total rating based on individual 
unemployability is limited to consideration of service-
connected disabilities.  For the reasons set forth above, the 
veteran's service-connected disabilities simply have not been 
shown to result in total disability.  The Board finds that 
the preponderance of the evidence is against the veteran's 
claim.  It follows that there is not such a balance of the 
positive evidence with the negative evidence to otherwise 
permit a favorable determination on this issue.  38 U.S.C.A. 
§ 5107(b).


ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.

New and material evidence not having been submitted, the 
veteran's claim of entitlement to service connection for 
diabetes mellitus is not reopened.

The claim for entitlement to a total disability rating based 
on individual unemployability is denied.


	
                        
____________________________________________
	LINDA ANNE HOWELL
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


